EXHIBIT 10.7
 
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT
UNDER THE WENDY’S/ARBY’S GROUP, INC.
2010 OMNIBUS AWARD PLAN


 


NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), made
as of _____________ __, 20__, by and between Wendy’s/Arby’s Group, Inc. (the
“Company”) and __________________ (“Award Recipient”):
 
WHEREAS, the Company maintains the Wendy’s/Arby’s Group, Inc. 2010 Omnibus Award
Plan (the “Plan”) under which the Performance Compensation Subcommittee of the
Company’s Board of Directors (the “Committee”) may, among other things, award
shares of the Company’s Common Stock, $.10 par value (the “Common Stock”), to
such eligible persons under the Plan as the Committee may determine, subject to
terms, conditions, or restrictions as it may deem appropriate; and


WHEREAS, pursuant to the Plan, the Committee has awarded to the Award Recipient
a restricted stock award conditioned upon the execution by the Company and the
Award Recipient of a Restricted Stock Agreement setting forth all the terms and
conditions applicable to such award in accordance with Delaware law.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed as follows:
 
1.           DEFINED TERMS:  Except as otherwise specifically provided herein,
capitalized terms used herein shall have the meanings attributed thereto in the
Plan.
 
2.           AWARD OF RESTRICTED SHARES: Subject to the terms of the Plan and
this Agreement, the Committee hereby awards to the Award Recipient a restricted
stock award (the “Restricted Stock Award”) on _____________ __, 20__ (the “Award
Date”), covering _______ shares of Common Stock (the “Restricted Shares”).
 
3.           VESTING:  Subject to the Award Recipient’s continued service on the
Board of Directors of the Company,
 
3.1           One-half of the Restricted Shares shall vest and become
nonforfeitable on the first anniversary of the Award Date (the “First Vesting
Date”).
 
3.2           One-half of the Restricted Shares shall vest and become
nonforfeitable on the second anniversary of the Award Date (the “Second Vesting
Date”).
 
3.3           Each of the First Vesting Date and Second Vesting Date may be
referred to herein as a “Vesting Date.”
 
 
 
 

--------------------------------------------------------------------------------

 

4.    STOCK CERTIFICATES: The Restricted Shares shall be issued by the Company
and shall be registered in the Award Recipient’s name on the stock transfer
books of the Company promptly after the date hereof, but shall remain in the
physical custody of the Company or its designee (including by means of
segregated account on the books of the Company’s transfer agent) at all times
prior to, in the case of any particular Restricted Shares, the applicable
Vesting Date.  As a condition to the receipt of this Restricted Stock Award, the
Award Recipient shall at the request of the Company deliver to the Company one
or more stock powers, duly endorsed in blank, relating to the Restricted Shares.
 
5.           TRANSFERABILITY; RIGHTS AS STOCKHOLDER:  Prior to the vesting of a
Restricted Share, (i) such Restricted Share and the rights to dividends and
interest provided under this Agreement shall not be transferable by the Award
Recipient by means of sale, assignment, exchange, pledge, or otherwise;
provided, however, that the Award Recipient shall have the right to tender the
Restricted Share for sale or exchange with the Company’s written consent in the
event of any tender offer within the meaning of Section 14(d) of the Securities
Exchange Act of 1934 and (ii) unless and until such Restricted Share is
forfeited pursuant to Paragraph 6, the Award Recipient shall be entitled to all
rights of a stockholder of the Company, including the right to vote the
Restricted Share; provided that (i) non-cash dividends and distributions in
respect of such Restricted Share shall be held by the Company in escrow and paid
to the Award Recipient if and when the Restricted Share vests (and forfeited
back to the Company if it does not) and (ii) cash dividends paid in respect of
such Restricted Share shall be withheld by the Company and credited to an
account on the books of the Company (the “Dividend Account”), and paid to the
Award Recipient, along with interest thereon as described in the following
sentence, if and when the Restricted Share vests (and forfeited back to the
Company if it does not).  Each cash dividend credited to the Dividend Account
shall earn interest at a floating rate equal to five percent (5%) plus the Base
Rate (the aggregate rate referred to as the “Interest Rate”), with the initial
Interest Rate being established on the date of the first dividend payment in
respect of an unvested Restricted Share following the date hereof, and then
subsequently adjusted on the first day of each January, April, July and October
thereafter.  “Base Rate” shall mean the rate published on the applicable day (or
the preceding business day, if such day is not a business day) in the Wall
Street Journal for notes maturing three (3) months after issuance under the
caption “Money Rates, London Interbank Offered Rates (LIBOR).”  Interest shall
be calculated based on a 360 day year and credited for the actual number of days
elapsed.
 
6.           AWARD RECIPIENT’S DEATH OR DISABILITY:  If the Award Recipient’s
service on the Board of Directors of the Company terminates on account of the
Award Recipient’s death or Disability, the Restricted Stock Award, to the extent
not already vested, shall immediately vest.  Upon termination of the Award
Recipient’s service on the Board of Directors of the Company for any other
reason, the Restricted Stock Award, to the extent not already vested, shall be
forfeited, unless otherwise determined by the Committee in its sole discretion.
 
7.           BENEFICIARY:  The Award Recipient may designate a beneficiary(ies)
to receive the stock certificates representing those Restricted Shares that
become vested and non-forfeitable upon the Award Recipient’s death. The Award
Recipient has the right to change such beneficiary designation at will.
 

 
2

--------------------------------------------------------------------------------

 

8.           EFFECT OF CHANGE IN CONTROL:  Upon the occurrence of a Change in
Control, any unvested Restricted Shares shall be deemed to have become vested
and non-forfeitable as of immediately prior to the Change in Control.
 
9.           83(b) ELECTION:  The Award Recipient may make an election pursuant
to Section 83(b) of the Code in respect of the Restricted Shares.  The Award
Recipient shall timely notify the Company of such election and send the Company
a copy thereof.  The Award Recipient shall be solely responsible for properly
and timely completing and filing any such election.
 
10.           IMPACT ON OTHER BENEFITS:  The value of the Restricted Stock Award
(either on the Award Date or at the time any Restricted Shares become vested and
non-forfeitable) shall not be includable as compensation or earnings for
purposes of any benefit or incentive plan offered by the Company or any of its
subsidiaries.
 
11.           ADMINISTRATION:  The Committee shall have full authority and
discretion (subject only to the express provisions of the Plan) to decide all
matters relating to the administration and interpretation of this Agreement. All
such Committee determinations shall be final, conclusive, and binding upon the
Company, the Award Recipient, and any and all interested parties.
 
12.           FUNDING:  Dividends and distributions with respect to Restricted
Shares, and interest credited thereon, payable under Section 5 of this Agreement
to any person, shall be paid directly by the Company.  The Company shall not be
required to fund or otherwise segregate assets to be used for payment of these
amounts under the Plan, and all obligations of the Company with respect to such
amounts under the Plan shall remain subject to the claims of its general
creditors.
 
13.           RIGHT TO CONTINUED SERVICE AS A DIRECTOR:  Nothing in the Plan or
this Agreement shall confer on an Award Recipient any right to continue as a
member of the Board of Directors of the Company.
 
14.           BOUND BY PLAN:  This Agreement shall be subject to the terms and
conditions of the Plan.
 
15.           FORCE AND EFFECT:  The various provisions of this Agreement are
severable in their entirety.  Any determination of invalidity or
unenforceability of any on provision shall have no effect on the continuing
force and effect of the remaining provisions.
 
16.           GOVERNING LAW:  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, without
giving effect to its conflict of laws principles.
 
17.           SUCCESSORS:  This Agreement shall be binding and inure to the
benefit of the successors, assigns and heirs of the respective parties.
 

 
3

--------------------------------------------------------------------------------

 

18.           NOTICE:  Unless waived by the Company, any notice to the Company
required under or relating to this Agreement shall be in writing and addressed
to the Secretary of the Company.
 
19.           ENTIRE AGREEMENT:  This Agreement contains the entire
understanding of the parties and shall not be modified or amended except in
writing and duly signed by the parties.  No waiver by either party of any
default under this Agreement shall be deemed a waiver of any later default.
 
20.           SECTION 409A:  The awards under this Agreement are intended to be
exempt from Section 409A of the Code as short-term deferrals.
 
IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
hereof.


WENDY’S/ARBY’S GROUP, INC.




By: ______________________________
Name:
Title:


Award Recipient:




__________________________
[Name]

 
4

--------------------------------------------------------------------------------

 
